Citation Nr: 1221054	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  04-11 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension to include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to January 1960 and from February 1960 to July 1977.  Service personnel records show that the Veteran served in the Republic of Vietnam in 1968 and, is thus, presumed to have been exposed to herbicides.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas. This case has since been transferred to the VARO in Winston-Salem, North Carolina. 

The Veteran testified before the undersigned Veterans' Law Judge at a Travel Board hearing in October 2008.  A transcript of that proceeding has been associated with the claims file. 

The hypertension issue was previously before the Board in August 2010 at which time the issue was remanded for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals a January 2009 VA contract examination for the Veteran's diabetes mellitus which indicates that the Veteran's service-connected diabetes aggravates his hypertension along with an addendum clarifying this opinion.  These examination reports are not included in the claims file.  



FINDING OF FACT

There is evidence of an elevated blood pressure reading during military service and competent medical evidence linking the Veteran's current hypertension to his service-connected diabetes mellitus.


CONCLUSION OF LAW

Service connection for hypertension is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that his current hypertension began during his active service.  Significantly, during the October 2008 Travel Board hearing, the Veteran testified that he had been on hypertension medication for approximately 20 years.  Furthermore, a January 2009 VA contract examination for the Veteran's diabetes mellitus indicates that the Veteran's service-connected diabetes aggravates his hypertension.  

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
 
In addition, certain chronic diseases, including hypertension, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. 
§ 3.303(d).
    
Furthermore, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the decision in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  The amended 38 C.F.R. § 3.310(b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  The Veteran filed the current claim in March 2003.  Thus, to whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

In addition to the above requirements, there are alternative methods of establishing service connection under 38 C.F.R. § 3.303(b).  For example, a claimant may establish service connection by chronicity.  Chronicity is established if the claimant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  See Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the claimant may establish service connection by continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Savage, 10 Vet. App. at 495. 

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1372.

The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service." 38 U.S.C.A. § 1116(f).  Furthermore, VA regulations provide that, if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for those disorders listed at 38 C.F.R. § 3.309(e).  

Hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104 Note(1) to Diagnostic Code 7101.

Factual Background

Service treatment records show that upon entry into active service in January 1957, the Veteran's blood pressure was recorded at 116/64.  The January 1960 separation examination from the Veteran's first period of service shows a blood pressure reading of 118/68.  Subsequently, his blood pressure was noted to be 130/70 in February 1960, 82/44 in July 1960, 116/80 in June 1967, 118/68 in January 1969, 110/80 in June 1972, and 140/90 in December 1976.  In the January 1977 retirement examination, the Veteran's blood pressure was recorded as 130/82.  He was noted to have an elevated blood pressure reading of 146/110 along with complaints of low back pain in April 1977.  Finally, the Veteran's blood pressure was recorded as 128/64 in the July 1977 retirement examination.  Significantly, in reports of medical history dated in February 1960, July 1960, January 1977, and July 1977 the Veteran denied a history of "high or low blood pressure."   

Private medical records from August 1995 to March 2009 and VA outpatient treatment reports from December 2003 to January 2007 reflect that the Veteran was treated for and diagnosed with hypertension, initially recorded in a March 2003 private medical record.  Private medical records also noted that the onset of the Veteran's hypertension was in 1977.

Notably, during the pendency of this appeal the Veteran filed a claim for service connection for diabetes mellitus due to his presumed exposure to herbicides.  He was afforded a VA contract examination in January 2009.  At that time the Veteran reported that he had been diagnosed with diabetes mellitus, type II since the 1970s.  He also reported a history of hypertension for ten years and indicated that he was on the medication, Metoprolol.  The examiner diagnosed the Veteran with diabetes mellitus and essential hypertension.  The examiner also wrote that the Veteran's essential hypertension was aggravated by the Veteran's diabetes mellitus because diabetes accelerates arthrosclerosis of vessels leading to higher blood pressure.  

Thereafter, the Veteran underwent an echocardiogram in April 2009.  The results were as follows:  1. The contractility of the left ventricle is considered normal and the ejection fraction was calculated to be 58 percent. 2. There is evidence of thickening of the left ventricular myocardium which could be related to the patient's history of hypertension. 3. No evidence for abnormalities were defined to the aortic, mitral, or tricuspid valve.  Subsequently, the January 2009 VA examiner clarified her January 2009 opinion, stating diabetic aggravation of hypertension may lead to stiff vascular tree caused by atherosclerosis which would cause exaggerated systolic elevations of the blood pressure with normal diastolic readings.  This was not demonstrated in the blood pressures recorded.  The blood pressure readings and echocardiogram do not indicate increased manifestations of hypertension due to diabetes mellitus at this time.  However, the examiner emphasized that the two
diseases, hypertensive and diabetes mellitus coexisting may lead to higher blood pressures, heart damage and kidney damage in the future if not now.

By rating decision dated in June 2009 the RO granted service connection diabetes mellitus based on the Veteran's presumed exposure to herbicides pursuant to 38 C.F.R. § 3.309(e).  This decision noted that service connection for hypertension was not warranted as secondary to or aggravated by the Veteran's diabetes mellitus due to the medical opinions expressed by the January 2009 VA contract examiner.  

In response to the August 2010 remand the Veteran was afforded a VA examination for his hypertension in March 2011 to determine whether the Veteran's hypertension is related to his military service on a direct basis.  The examiner diagnosed the Veteran with hypertension and opined that it was less likely as not (less than 50/50 probability) that the Veteran's hypertension was related to his military service.  The examiner noted that the Veteran's hypertension did not have its onset during the Veteran's period of active duty from either January 1957 to 1960 or from February 1960 to July 1977.  The examiner also opined that the Veteran's hypertension was not caused by any incident or event during that occurred during such periods.  The examiner specifically wrote the following:

Reviewed service [treatment] records as well as current medical records.  The [V]eteran does currently have a diagnosis of hypertension and is on antihypertensive medications.  Review of his service [treatment] records from January 1957 to January 1960 and February 1960 to July 1977 only revealed one blood pressure greater than 140/90.  This is [in April 1977] when he presented with complaints of abdominal pain and low back pain.  Pain can cause blood pressure to increase.  On his retirement [examination in July 1977] his blood pressure was recorded as 128/64.  This reading does not qualify for the diagnosis of hypertension.  The medical history was also marked "no" for "High or low blood pressure" and signed by the [V]eteran.  Review of literature UptoDate 18.3:  The following definitions were suggested in 2003 by the seventh Joint National Committee (JNC 7) based upon the average of two or more properly measured readings at each of two or more visits after an initial screen:  Hypertension is defined as:  		Stage 1:  systolic 140-159 mmHg or diastolic 90-99 mmHg 
	Stage 2:  systolic =160 mmHg or diastolic =100 mmHg
Isolated systolic hypertension is considered to be present when the blood pressure is =140/<90 mmHg and isolated diastolic hypertension is considered to be present when the blood pressure is <140/=90 mmMg.

Analysis

Given the above, the Board finds that service connection for hypertension is warranted.  Significantly, service treatment records show an elevated blood pressure reading in April 1977.  Post-service treatment records also note a history of hypertension beginning in 1977.  Furthermore, the Veteran has provided competent testimony of continuity of symptomatology in that his hypertension began during or shortly after his military service.  Also, the January 2009 VA contract examiner originally opined that the Veteran's hypertension was aggravated by his service-connected diabetes mellitus.  While the January 2009 VA contract examiner later changed her opinion to state that the blood pressure readings and echocardiogram do not indicate increased manifestations of hypertension due to diabetes mellitus at this time, the examiner did emphasize that the two diseases, hypertensive and diabetes mellitus coexisting may lead to higher blood pressures, heart damage and kidney damage in the future if not now.  With resolution of all reasonable doubt in the Veteran's favor, it is concluded that the evidence supports service connection for sleep apnea.  38 U.S.C.A. § 5107(b).  

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.   


ORDER

Service connection for hypertension is granted. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


